


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (hereinafter “Agreement”) is
offered to Dr. Joe McCord (hereinafter “Employee”) this 18th day of June, 2013,
by LifeVantage Corporation (hereinafter “Employer”).


RECITAL


A.
Employee and Employer entered into an Employment Agreement dated June 20, 2011,
which was amended July 21, 2011 (the “Employment Agreement”). Employee is hereby
retiring from his service with Employer and this Agreement hereby terminates the
Employment Agreement except as otherwise provided in the Employment Agreement
and after the date hereof, Employee will no longer be deemed an employee of
Employer.



B.
In exchange for the consideration described herein, Employer is willing to
provide Employee with severance compensation which Employee is not otherwise
entitled to receive as set forth below and under the terms and conditions of
this Agreement.



AGREEMENT


NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, Employer and Employee covenant
and agree as follows:


1.
Severance Pay and Ongoing Obligations. In addition to any compensation otherwise
due Employee as of the date hereof, Employee shall receive severance
compensation in the gross amount of one million seven hundred thousand dollars
($1,700,000) (the “Severance Payment”). The Severance Payment shall be payable
in twelve equal installments (less all customary federal, state and local taxes
and other withholdings), on the twentieth day of each month over the
twelve-month period beginning on the date hereof. Employee shall not be entitled
to accrue any additional leave or other benefits subsequent to date of
termination. During the period of Severance Payments to Employee, Employee shall
make himself reasonably available to Employer to consult on matters relating to
Employee's past actions as an employee and consultant of Employer.
Notwithstanding the foregoing, Employee shall not be obligated to consult on any
projects or matters relating to new product opportunities, new formulations of
existing products or other projects with respect to which Employee is not
currently engaged. It is anticipated that Employees obligations to consult will
not continue beyond nine (9) months after the date hereof. Employer agrees that
during the consulting term described herein, it will not, without the prior
consent of Employee, provide material, non-public information to Employee.



2.
Release. In exchange for the Severance Payments described in paragraph 1 above,
Employee hereby fully and forever unconditionally releases and discharges
LifeVantage Corporation, all of its past, present and future parent, subsidiary,
affiliated and related corporations, their predecessors, successors and assigns,
together with their divisions and departments, and all past or present officers,
directors, employees, insurers and agents of any of them (hereinafter referred
to collectively as “Releasees”), from any and all claims, administrative
complaints, demands, actions and causes of action, of every kind and nature
whatsoever, whether at law or in equity, and both negligent and intentional,
arising from or in any way related to Employee's employment by Employer or
Employee's separation from Employer, based in whole or in part upon any act or
omission, occurring on or before the date of this general release, without
regard to Employee's present actual knowledge of the act or omission, which
Employee may now have, or which he, or any person acting on Employee's behalf
may at any future time have or claim to have, including specifically, but not by
way of limitation, matters which may arise at common law or under federal, state
or local laws, including but not limited to the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the National Labor Relations Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Equal Pay Act, the Family and Medical
Leave Act, the Utah Labor Code and any other state or federal laws arising from
any source or jurisdiction, excepting only any claim for worker's compensation,
unemployment compensation, COBRA rights, and any vested rights under any ERISA
benefit plan. Employee specifically waives any rights arising from any statute
in any jurisdiction limiting a release to the Releasee's present actual
knowledge of the





--------------------------------------------------------------------------------




facts or circumstances given rise to the claims released. Employee does not
waive or release any rights arising after the date of execution of this
Agreement.


3.
Protection of Confidential Information. Employee hereby acknowledges that
Employee remains subject to and agrees to abide by any and all existing duties
and obligations respecting confidential and/or proprietary information of
Employer.



4.
Confidentiality of Agreement. Employee agrees to keep the facts and terms of
this Agreement confidential, except Employee may disclose the substance of this
Agreement to his legal counsel and financial or tax advisor, upon condition that
such persons be advised by Employee of employee's confidentiality obligations
hereunder and advise such persons that any disclosure by them will be deemed a
disclosure by Employee. Employee acknowledges that Employer may be required to
file this Agreement as part of its ongoing obligations under regulatory law.



5.
Return of Company Property and Continued Interaction with Distributors. Employee
agrees to immediately return to Employer, and not retain, all of Employer's
property, including documents, data (and any copies thereof), equipment,
computer equipment, video equipment, audio equipment and cameras of any nature
and in whatever medium, including all Employer data, files and images that are
stored on Employee's personal computers and equipment. Employee will also return
to Employer any building key(s), security cards, credit cards and any
information he has regarding the Employer's practices, procedures, trade
secrets, customer or distributor lists or employee lists. Any outstanding
expense reports that Employee intends to complete should be submitted to
Employer within seven (7) days of the execution of this Agreement. Employee also
agrees that he will refer all inquiries, questions or requests for information
to Employer and will not provide information to Employer's distributors or
employees without the prior written consent of Employer.



6.
Non-Disparagement. Employee agrees that he will not make or publish any negative
or disparaging comments whatsoever concerning Releasees, or any of them,
including Employer, its products or services, its business methods, or any of
its officers, employees, or agents. This obligation includes oral statements and
written statements made by or caused to be published by Employee in any forum or
through any medium, including every electronic medium.



7.
Intellectual Property Use. Both parties hereby acknowledge that, as provided in
the Employment Agreement, Employer is the sole owner of the Intellectual
Property (as defined in the Employment Agreement) created, developed or produced
pursuant to or as a result of Employee's services with the Company.
Notwithstanding such ownership, the parties agree that Employee shall have the
right to consent to future uses of Employee's likeness, in advance of such use,
to the extent that such use is inconsistent with the use as of the date hereof.



8.
Compliance with Older Workers Benefits Protections Act.



a.
The Company hereby advises Employee in writing, and Employee acknowledges and
represents that Employee is hereby advised to consult with an attorney prior to
executing this Agreement. Employee acknowledges and represents that Employee has
had the opportunity to consult with an attorney before signing this Agreement,
and Employee either has done so, or has voluntarily chosen not to consult with
an attorney. Employee acknowledges and represents that this Agreement is written
in a manner which is understandable and that this Agreement is entered into
under Employee's own free will and without duress or coercion from any person or
entity.



b.
Employee acknowledges and agrees that the release of claims under the Age
Discrimination in Employment Act contained in this Agreement is given by
Employee in exchange for consideration in addition to anything of value to which
Employee may already be entitled. Employee does not waive any rights or claims
that may arise after the execution date of this Agreement.



c.
The Company hereby informs Employee in writing, and Employee acknowledges and
represents that





--------------------------------------------------------------------------------




Employee has been informed that Employee has twenty-one (21) days within which
to consider this Agreement and that this Agreement will remain available for
acceptance by Employee for this twenty-one day period, commencing on the date
this Agreement is provided to Employee, as indicated in the first paragraph of
this Agreement. Employee may accept this Agreement by signing the Agreement and
returning it to Michelle Oborn: 9815 S. Monroe Street, Suite 100, Sandy, UT
84070 within the 21-day consideration period.


d.
The Company hereby informs Employee in writing, and Employee acknowledges and
represents that Employee has been informed that Employee has the right to
rescind this Agreement for a period of seven (7) days following the date upon
which Employee executes this Agreement. Should Employee choose to exercise this
right, Employee agrees that any such notice must be provided to and received by
Employer in writing prior to lapse of the seven-day revocation period. Any such
revocation must be in writing and delivered to Michelle Oborn, VP Human
Resources, 9815 S. Monroe Street, Suite 100, Sandy, UT 84070.



e.
It is understood and agreed by the parties hereto that if Employee timely
exercises Employee's right of revocation under paragraph 4d. that Employer shall
have no obligations whatsoever under this Agreement to Employee and that all of
the obligations, representations and warranties made by Employer in this
Agreement shall be null and void.



GENERAL PROVISIONS


9.
No Admission. The parties expressly agree and acknowledge that this Agreement
cannot be construed as an admission of or evidence of wrongdoing with respect to
the termination of Employee, nor is it an admission of or evidence that Employee
or any employee of Employer is other than an at-will employee.



10.
Non-Assignment of Rights. Employee warrants that he has not assigned or
transferred any right or claim described in the general release given in
paragraph 2 above.



11.
No Reliance on Extraneous Information. Employee acknowledges that, in signing
this Agreement, Employee is not relying on any information provided to Employee
by Employer, nor is Employee relying upon Employer to provide any information.



12.
Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto.



13.
Voluntary Execution. Employee hereby represents that Employee has read and
understands the contents of this Agreement, that no representations other than
those contained herein have been made to induce Employee or to influence
Employee to execute this Agreement, but that Employee executes this Agreement
knowingly and voluntarily, after having been advised to seek independent legal
counsel of Employee's own choosing.



14.
Severability. If any provision of this Agreement is held to be invalid, illegal,
or unenforceable by any court of competent jurisdiction for any reason, the
invalid or unenforceable portion shall be deemed severed from this Agreement and
the balance of this Agreement shall remain in full force and effect and be
enforceable in accordance with the non-severed provisions of this Agreement.



15.
Integration. This Agreement contains the entire agreement between the parties
and supersedes all prior agreements. This Agreement shall not be amended or
otherwise modified in any manner except in a writing executed by the parties
hereto. The parties further acknowledge that they are not relying on any
information or representations other than those recited in this Agreement.



16.
Rights of Non-Parties. All persons or entities against whom claims are released
or waived by this Agreement are either party to or intended beneficiaries of
this Agreement and shall have the same right and ability to enforce the release
or waiver provided by this Agreement as though a party and signatory hereto.





--------------------------------------------------------------------------------






17.
Governing Law; Arbitration. To the extent not preempted by federal law, this
Agreement will be deemed a contract made under, and for all purposes shall be
construed in accordance with, the laws of Utah. Any controversy or claim
relating to this Agreement or any breach thereof, and any claims you may have
arising from or relating to this Agreement with the Company, will be settled
solely and finally by arbitration in Salt Lake City, Utah before a single
arbitrator and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, provided that this Section
shall not be construed to eliminate or reduce any right the Company or you may
otherwise have to obtain a temporary restraining order or a preliminary or
permanent injunction to enforce any of the covenants contained in this Agreement
before the matter can be heard in arbitration. As a condition precedent to the
filing of any claim to initiate an arbitration proceeding, the party that
believes that a breach (i.e. a default) of this Agreement has occurred, shall
provide notice of the breach and fifteen (15) calendar days, opportunity to cure
the breach or otherwise satisfy the complaining party that no claim is
necessary. If the party giving the notice is not satisfied, either party may
then file an arbitration claim. The notice shall be in sufficient detail to
fairly and reasonably apprise the other of each alleged material default.



18.
Attorney's Fees. In any action to interpret or enforce the terms of this
Agreement, the prevailing party shall be entitled to recover its costs,
including reasonable attorney's fees, in addition to any other relief to which
such party may be entitled.



19.
Binding Against Heirs. This Agreement is binding upon the parties hereto and
their heirs, successors and assigns.



20.
Non-Waiver. No failure to exercise or enforce or delay in exercising or
enforcing, or partial exercise or enforcement of, any right, obligation or
commitment under this Agreement shall constitute a waiver thereof, nor shall it
preclude any other or further exercise or enforcement of any right, obligation
or commitment under this Agreement.



21.
Signature by Counterparts. This Agreement may be executed in one or more
counterpart(s), each of which shall be valid and enforceable as an original
signature as though all original signatures had been obtained on the signature
page of this Agreement.



22.
Facsimile Signatures. A fully executed facsimile copy and/or photocopy of this
Agreement is legally enforceable and binding the same as the original Agreement.



23.
Incorporation of Recitals. The recitals set forth on page 1 hereof are hereby
made a part of this Agreement and are incorporated by this reference.





ACCEPTED AND AGREED:




Date: June 18, 2013                    /s/ Joe McCord    
Dr. Joe McCord




LifeVantage Corporation


Date: June 18, 2013                    By: /s/ Douglas C. Robinson
                
Its: President and CEO    




